Citation Nr: 0832653	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-02 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for service-connected depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's case was previously before the Board in 
September 2006.  The case was remanded to provide for 
appropriate notice under the Veterans Claims Assistance Act 
of 2000 (VCAA) and as required by decisions from the United 
States Court of Appeals for Veterans Claims (Court).  

The Appeals Management Center (AMC) conducted the development 
and provided the required notice to the veteran in September 
2006.  He responded that there was additional evidence 
outstanding that was pertinent to his claim in October 2006.  
He reported that he continued to receive outpatient treatment 
at the VA medical center (VAMC) in Providence, Rhode Island.

The AMC obtained 614 pages of treatment records from VAMC 
Providence in April 2007.  The records covered a period from 
May 1997 to April 2007.  There were a number of outpatient 
treatment records related to the veteran's service-connected 
depression.  The entries began in November 2002 with the 
filing of the claim for service connection.  The latest entry 
mental health clinic note was dated in March 2007.  

A review of the clinical entries shows that the veteran's 
symptomatology appeared to be fairly consistent.  He reported 
having trouble sleeping, being depressed with low energy 
levels, and having nightmares.  His Global Assessment of 
Functioning (GAF) scores varied between 51 and 59.  There did 
not appear to be a definite sustained low period, rather, the 
scores fluctuated throughout the period.  

The veteran was last afforded a VA mental health examination 
in May 2005.  His GAF at that time was a 60.  His most recent 
GAF score from March 2007 was 59.  A new VA examination is 
needed to provide a current assessment of his level of 
disability.  The examination is required because of the time 
elapsed since the last examination and because the last 
outpatient entry is approximately 18 months old.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his psychiatric 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed.  The examiner should report 
all pertinent findings and estimate the 
veteran's Global Assessment of Functional 
(GAF) Scale score.  The examiner must 
also comment on the extent to which the 
veteran's disability affects occupational 
and social functioning and the veteran's 
ability to obtain and maintain 
substantially gainful employment.  The 
examiner should set forth a complete 
rationale for all findings and 
conclusions in a legible report.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

